DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, and 7-23 are allowed.  

The following is a statement of reasons for the indication of allowable subject matter for Claims 1, 4, and 7-23. 

Independent Claims 1, 19, and 20 are distinguished from over Sendai et al. (US 2016/0035136 A1) in view of Schnyder et al. (US 20130063549 A1), Kobayashi (US 20140085203 A1), and Carr et al. (US 20140232818 A1) because of the combination of all limitations of each independent claim, particularly the limitations similar to “determining a time to be advanced for the virtual viewpoint image corresponding to a surrounding area of the first area; and causing an operation screen for the user operation to display an operation virtual viewpoint image including both the audience virtual viewpoint image based on a predetermined time and the virtual viewpoint image corresponding to the surrounding area of the first area based on a time advanced the determined time from the predetermined time, such that a positional relationship between the first area and the surrounding area is identifiably represented in the operation virtual viewpoint image displayed on the operation screen, . . . , and wherein the virtual viewpoint image corresponding to the surrounding area of the first area and the audience virtual viewpoint image are displayed concurrently” (Claim 1).

Support of the cited feature is mainly found in Figs. 16A-B and ¶¶ 108-109.   


    PNG
    media_image1.png
    247
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    214
    244
    media_image2.png
    Greyscale

“FIGS. 16A and 16B are diagrams illustrating a process of determining a time to be advanced based on a result of extraction of a player or a ball obtained by analyzing of extension virtual viewpoint images. FIG. 16A is a diagram illustrating extension virtual viewpoint images arranged in time series. An extension virtual viewpoint image 1601 is obtained at a time point Tb+0.1 (seconds). A virtual viewpoint is the same as an operator virtual viewpoint image at a time point Tb. Specifically, a future after 0.1 seconds is displayed for an operator. Similarly, extension virtual viewpoint images 1602 to 1605 are obtained in a range from a time point Tb+0.2 to a time point Tb+0.5.”  Spec. ¶ 108.  
“Reference numerals 1606 and 1607 indicate a ball. The ball enters from a left side of the extension virtual viewpoint image and moves out from a lower side. Here, an extension virtual viewpoint image 1603 where the ball appears first is displayed in a setting screen. FIG. 16B is a diagram illustrating 
	Regarding “determining a time to be advanced for the virtual viewpoint image corresponding to a surrounding area of the first area,” the support is found from the above cited paragraphs and figures.  
The “time to be advanced” corresponds to the “0.3 seconds” as shown in ¶ 109 and as illustrated in Fig. 16B.  Of course, it does not have to be 0.3 seconds.
The “determining . . . corresponding to a surrounding area” corresponds determining “based on a result of extraction of a player or a ball obtained by analyzing of extension virtual viewpoint images” (Spec. ¶ 108).  The time 0.3 seconds to be advanced is determined based on 1606 having been extracted as shown of frame 1603. 
Regarding “wherein the virtual viewpoint image corresponding to the surrounding area of the first area and the audience virtual viewpoint image are displayed concurrently,” it is illustrated by Fig. 16B. 

	The cited crucial feature shall be interpreted in light of Figs. 16A-B and ¶¶ 108-109.  The scope of the claims is limited to what the specification has the written description support for, which does not include scenarios that Applicant had never contemplated in the specification and  that are substantially different from what has been disclosed to the extent that Applicant was not in possession for.
 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611